DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 08/14/2018 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  The applicant is reminded that the foreign references CN 104619366 and CN 1531446 do not have a legible copy in the English language.  Appropriate action is required.

Response to Amendment
This office action is responsive to the preliminary amendment filed on 03/19/2021. As directed by the amendment: claim 1 has been amended and no new claims have been added.  Thus, claims 1-17 are presently pending in this application.
Applicant’s amendment to the specification has overcome the objection to the specification from the previous action mailed on 12/28/2020.
Response to Arguments
Applicant's arguments filed 03/19/2021 have been fully considered but they are not persuasive.
Applicant argues on page 10 of the Remarks that none of the references disclose all the features in the amended claim 1 of the present patent application as follows:
 The outer cap is formed integrally and detachably around the needle cap and has a rear end selectively abutting the front end of the housing;
 at least one positioning recess is formed in an outer surface of the housing, and the at least one guiding block is held respectively in the at least one positioning recess; and
 Each one of the at least one positioning recess comprises a straight section, a guiding section, and a locking section.
Firstly, with regards to applicant’s argument “i. The outer cap is formed integrally and detachably around the needle cap and has a rear end selectively abutting the front end of the housing,” the Examiner respectfully disagrees and asserts that the tip cap 26a is not integrally connected with the needle cap (needle sleeve), but the outer cap is formed integrally and detachably around the needle cap.  The broadest reasonable interpretation of claim 1 of “the outer cap is formed integrally and detachably around the needle cap and has a rear end selectively abutting the front end of the housing,” (emphasis added) to mean that the outer cap is integrally and detachably “around” not “with” the needle cap and there the outer cap has an integrally attached cap (Fig. 10, tip cap portion 28a) to the base cap (Fig. 10, base cap 27a) through the protrusions 170 of Fig. 10 as being integrally and detachably around the needle cap.  Additionally, as stated in an alternative construction in paragraph 0046 of Rubinstein the tip cap portion 28a and the base cap 27a are formed as a single piece.  Furthermore, the outer cap has a rear end (as shown the Examiner’s Annotated Figure 1a) selectively abutting the front end of the housing) as shown in the Examiner’s Annotated Figure 1a).

Lastly, with regards to applicant’s argument “iii. Each one of the at least one positioning recess comprises a straight section, a guiding section, and a locking section,” the examiner agrees that the Rubinstein reference does not discloses this limitation.  However, the examiner asserts that the Ekman reference does teach this limitation which is used for the rejection.
Applicant argues on page 14 of the Remarks that the Ekman reference does not have an outer cap and the Examiner agrees that Ekman does not have an outer cap.  However, the examiner asserts that reference Ekman is not relied upon for the outer cap, on the contrary, the Rubinstein reference contains the necessary structure of the outer cap and reads on the claim.
Applicant argues on page 14 of the Remarks that the Buehler reference does not have “at least one guiding block held in the at least one positioning recess,” and the rear end of the outer cap does not “abut a front end of a housing.”  The examiner agrees that Buehler does not have the limitation, however the examiner respectfully asserts that Buehler is not used for rejecting the limitation, but the Ekman reference teaches the limitation which was used for rejecting this limitation.
Applicant argues on page 14 of the Remarks that Gabriel does not have “at least one guiding block held in the at least one positioning recess,” and the rear end of the outer cap does not “abut a front end of a housing.”  The examiner agrees that Gabriel does not teach this .

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 10, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rubinstein (US PG Pub US 20090299295) in view of Ekman (Foreign Patent WO 2012000834 Al).
Regarding Claim 1, Rubinstein discloses a safety needle (Pig. 11, needle cover assembly 10a) comprising: a needle base (Fig. 11, upper housing portion 30) comprising a needle connection segment (Fig. 11, needle hub 22) having a needle hole (paragraph [0025]); a barrel connection segment (Fig. 11, neck 38) formed on a rear end of the needle connection segment (Fig. 11, needle hub 22, and paragraph [0051]); and a housing (Fig. 11, housing 14) (See Examiner’s Annotated Figure 1a) selectively abutting the front end (See Examiner’s Annotated Figure 1a) of the housing (Fig. 11, housing 14) of the needle base (Fig. 11, upper housing portion 30). wherein the front end of the needle cap (Fig. 11, needle sleeve 82) is located inside the outer cap (Fig. 11, tip cap 26a); the rear end of the needle cap (Fig. 11, needle sleeve 82) extends out of the rear end of the outer cap (Fig. 11, tip cap 26a), is held inside the housing (Fig. 11, housing 14), and is mounted around the needle connection segment (needle hub 22, the examiner notes that when the needle sleeve is depressed, the needle sleeve covers the needle connection segment); a gap is defined between the rear end of the outer cap (Fig. 11, tip cap 26a) and the at least one guiding block (Fig. 11, flange 94) on the needle cap (Fig. 11, needle sleeve 82); with at least one guiding block (Fig. 11, flange 94); and the puncture needle (Fig. 11, needle 42) is held inside the needle cap (Fig. 11, needle sleeve 82) and the outer cap (Fig. 11, tip cap 26a).

    PNG
    media_image1.png
    799
    707
    media_image1.png
    Greyscale

Examiner's Annotated Figure 1

    PNG
    media_image2.png
    435
    543
    media_image2.png
    Greyscale

Examiner’s Annotated Figure 1a
But, Rubinstein does not disclose at least one positioning recess formed in an outer surface of the housing, and each one of the at least one positioning recess comprising a straight section extending along a longitudinal direction of the housing; a guiding section formed in the front end of the housing and having a rear end connected with a front end of the straight section; and a locking section formed in the front; end of the housing and having a rear end connected with the front end of the straight section and being in front of the rear end of the guiding section, a locking recess defined in an end of the locking section away from the straight section, and an inclined surface formed on a front end of the locking section and extending from the front end of the straight section toward the locking recess, wherein the guiding section extends toward a direction opposite the inclined surface of the locking section and does not disclose that at least one guiding block is held respectively in the at least one positioning recess.
However, Ekman does teach a housing (Fig, 8A, support body 1.2 of Ekman) having at least one positioning recess (Fig. 8A guide track 1.2.2 of Ekman) formed in an outer surface of the housing (Fig. 8A, support, body 1.2 of Ekman), and each one of the at least one 
Therefore, it would have been obvious to one of ordinary .skill in the art before the effective filling date of the claimed invention to have substituted the housing of Ekman with the upper housing of Rubinstein to provide an un-reusable safety injection device due to the guide pin being retained in the end positon (Pg. 18, In. 28-30 of Ekman).
Regarding Claim 2, Rubinstein in view of Ekman teaches the safety needle as claimed in claim I, Rubinstein in view of Ekman both further discloses the needle cap (Fig. 11, needle sleeve 82 of Rubinstein) has two guiding blocks {Fig. 11, flange 94 of Rubinstein) diametrically opposite each other and mounted respectively in the positioning recesses (paragraph [0051]) and Ekman further teaches the housing {Fig. 8.A, support body 1.2 of Ekman) has two positioning recesses (Fig. 8A guide track 1.2.2 of Ekman) diametrically opposite each other {paragraph 34 of Ekman).
Regarding Claim 3, Rubinstein in view of Ekman teaches the safety needle as claimed in claim 1, Rubinstein further discloses wherein the barrel connection segment (Fig. 11, neck 38 of Rubinstein) of the needle base comprises a sleeve (See Examiner's Annotated Figure 1 above) and two screwing blocks (See Examiners Annotated Figure 1 above) formed on a rear end of the sleeve (See Examiner’s Annotated Figure 1 above) and diametrically opposite each other (See Examiner's Annotated Figure 1 above).
Regarding Claim 4, Rubinstein in view of Ekman teaches the safety needle as claimed in claim 2, Rubinstein further discloses wherein the barrel connection segment (Fig. 11 neck 38 of Rubinstein) of the needle base comprises a sleeve (See Examiners Annotated Figure 1 above) and two screwing blocks formed on a rear end of the sleeve (See Examiners Annotated Figure 1 above) and diametrically opposite each other (See Examiners Annotated Figure 1 above).
Regarding Claim 6, Rubinstein in view of Ekman teaches the safety needle as claimed in claim 1, Rubinstein further discloses wherein the resilient member (Fig, 14, spring 98 of Rubinstein) is formed integrally on the rear end (Fig. 14, axially extending rib 96 of 
Regarding Claim 10, Rubinstein in view of Ekman teaches the safety needle as claimed in claim 2, Rubinstein further discloses wherein the resilient member (Fig. 14, spring 98 of Rubinstein) is formed integrally on the rear end (Fig. 14, axially extending rib 96 of Rubinstein) of the needle cap (Fig. 14, needle sleeve 82 of Rubinstein) and comprises one spiral resilient (Fig, 14, spring 98 of Rubinstein).
Regarding Claim 13, Rubinstein in view of Ekman teaches the safety needle as claimed in claim 3, Rubinstein further discloses wherein the resilient member (Fig. 14, spring 98 of Rubinstein) is formed integrally on the rear end (Fig. 14, axially extending rib 96 of Rubinstein) of the needle cap (Fig. 14, needle sleeve 82 of Rubinstein) and comprises one spiral resilient (Fig. 14, spring 98 of Rubinstein).
Regarding Claim 16, Rubinstein in view of Ekman teaches the safety needle as claimed in claim 4, Rubinstein further discloses wherein the resilient member (Fig. 14, spring 98 of Rubinstein) is formed integrally on the rear end (Fig. 14, axially extending rib 96 of Rubinstein) of the needle cap (Fig. 14, needle sleeve 82 of Rubinstein) and comprises one spiral resilient (Fig. 14, spring 98 of Rubinstein).
Claims 5, 9, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rubinstein (US PG Pub US 20090299295) in view of Ekman (Foreign Patent WO 2012000834 Al) in view of Buehler (US PG Pub US 20080097310 Al).
Regarding Claim 5, Rubinstein in view of Ekman teaches the safety needle as claimed in claim 1, but does not disclose wherein the outer cap has multiple connection portions 
However, Buehler teaches these limitations. Specifically, Buehler teaches wherein the outer cap (See Examiner's Annotated Figure 2 below) has multiple (paragraph [0011] of Buehler) connection portions (See Examiner's Annotated Figure 2 below) formed on the rear end of the outer cap (See Examiner's Annotated Figure 2 below) and formed on an outer surface of the needle cap (See Examiner's Annotated Figure 2 below); and each connection portion (See Examiner's Annotated Figure 2 below) has a thickness gradually decreasing toward the needle cap (See Examiner's Annotated Figure 2 below).


    PNG
    media_image3.png
    409
    623
    media_image3.png
    Greyscale

Examiner’s Annotated Figure 2
Therefore, it. would have been obvious to one of ordinary .skill in the art before the effective filling date of the claimed invention to have modified the device of Rubinstein in view of Ekman with the teachings of Buehler with multiple connection portions formed on the rear end of the outer cap and formed on an outer surface of the needle cap; and each 
The Examiner notes that Rubinstein states the outer cap 26a of Fig 10 is removably coupled to the housing 17 (paragraph [0046] of Rubinstein) which does not provide a clear means of coupling the cap to the housing, the Examiner is under the assumption that incorporating the teachings of Buehler provides the removably coupling limitation.
Regarding Claim 9, Rubinstein in view of Ekman teaches the safety needle as claimed in claim 2, but does not disclose wherein the outer cap has multiple connection portions formed on the rear end of the outer cap and formed on an outer surface of the needle cap; and each connection portion has a thickness gradually decreasing toward the needle cap.
However, Buehler teaches these limitations. Specifically, Buehler teaches wherein the outer cap (See Examiner's Annotated Figure 2 above) has multiple connection portions (See Examiner's Annotated Figure 2 above) formed on the rear end of the outer cap (See Examiners Annotated Figure 2 above) and formed on an outer surface of the needle cap (See Examiner's Annotated Figure 2 above); and each connection portion (See Examiner’s Annotated Figure 2 above) has a thickness gradually decreasing toward the needle cap (See Examiner's Annotated Figure 2 above).
Therefore, it. would have been obvious to one of ordinary .skill in the art before the effective filling date of the claimed invention to have modified the device of Rubinstein in view of Ekman with the teachings of Buehler with multiple connection portions formed on the rear end of the outer cap and formed on an outer surface of the needle cap; and each 
The Examiner notes that Rubinstein states the outer cap 26a of Fig 10 is removably coupled to the housing 17 (paragraph [0046] of Rubinstein) which does not provide a clear means of coupling the cap to the housing, the Examiner is under the assumption that incorporating the teachings of Buehler provides the removably coupling limitation.
Regarding Claim 12, Rubinstein in view of Ekman teaches the safety needle as claimed In claim 3, but does not disclose wherein the outer cap has multiple connection portions formed on the rear end of the outer cap and formed on an outer surface of the needle cap; and each connection portion has a thickness gradually decreasing toward the needle cap.
However, Buehler teaches these limitations. Specifically, Buehler teaches wherein the outer cap (See Examiner's Annotated Figure 2 above) has multiple connection portions (See Examiner's Annotated Figure 2 above) formed on the rear end of the outer cap (See Examiner's Annotated Figure 2 above) and formed on an outer surface of the needle cap (See Examiner's Annotated Figure 2 above); and each connection portion (See Examiner’s Annotated Figure 2 above) has a thickness gradually decreasing toward the needle cap (See Examiner's Annotated Figure 2 above).
Therefore, it. would have been obvious to one of ordinary .skill in the art before the effective filling date of the claimed invention to have modified the device of Rubinstein in view of Ekman with the teachings of Buehler with multiple connection portions formed on the 
The Examiner notes that Rubinstein states the outer cap 26a of Fig 10 is removably coupled to the housing 17 (paragraph [0046] of Rubinstein) which does not provide a clear means of coupling the cap to the housing, the Examiner is under the assumption that incorporating the teachings of Buehler provides the removably coupling limitation.
Regarding Claim 15, Rubinstein in view of Ekman teaches the safety needle as claimed In claim 4, but does not disclose wherein the outer cap has multiple connection portions formed on the rear end of the outer cap and formed on an outer surface of the needle cap; and each connection portion has a thickness gradually decreasing toward the needle cap.
However, Buehler teaches these limitations. Specifically, Buehler teaches wherein the outer cap (See Examiner's Annotated Figure 2 above) has multiple connection portions (See Examiner's Annotated Figure 2 above) formed on the rear end of the outer cap (See Examiner's Annotated Figure 2 above) and formed on an outer surface of the needle cap (See Examiner's Annotated Figure 2 above); and each connection portion (See Examiner’s Annotated Figure 2 above) has a thickness gradually decreasing toward the needle cap (See Examiner's Annotated Figure 2 above).
Therefore, it. would have been obvious to one of ordinary .skill in the art before the effective filling date of the claimed invention to have modified the device of Rubinstein in 
The Examiner notes that Rubinstein states the outer cap 26a of Fig 10 is removably coupled to the housing 17 (paragraph [0046] of Rubinstein) which does not provide a clear means of coupling the cap to the housing, the Examiner is under the assumption that incorporating the teachings of Buehler provides the removably coupling limitation.

Claims 7, 11, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rubinstein (US PG Pub 20090299295) in view of Ekman (Foreign Patent WO 2012000834 Al) in view of Gabriel (US Patent 6203529).
Regarding Claim 7, Rubinstein in view of Ekman teaches the safety needle as claimed in claim 1, Rubinstein further teaches wherein the resilient member (Fig. 11, spring 98 of Rubinstein) is formed integrally on the rear end of the needle cap (Fig. 11, needle sleeve 82 of Rubinstein), but does not teach the resilient member comprises multiple spiral resilient strips.
However, Gabriel teaches this limitation. Specifically, Gabriel teaches a resilient member that has multiple strips (Fig. 1, two helical springs 26a and 26b of Gabriel) which are offset 180 degrees (col. 2, In. 37-42 of Gabriel). This spring can be integrally configured at 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have substituted the device of Rubinstein in view of Ekman with the teachings of Gabriel with the resilient member comprising multiple spiral resilient strips (Fig. 1, Fig. 1, two helical springs 26a and 26b of Gabriel) to provide a compressible spring that is displaceable in the proximal direction after injection to hide the needle after injection (col. 1, In. 44-50 of Gabriel).
Regarding Claim 11, Rubinstein in view of Ekman teaches the safety needle as claimed in claim 2, Rubinstein further teaches wherein the resilient member (Fig. 11, spring 98 of Rubinstein) is formed integrally on the rear end of the needle cap (Fig, 11, needle sleeve 82 of Rubinstein), but does not teach the resilient member comprises multiple spiral resilient strips.
However, Gabriel teaches this limitation. Specifically, Gabriel teaches a resilient member that has multiple strips (Fig. 1, two helical springs 26a and 26b of Gabriel) which are offset 180 degrees (col. 2, In. 37-42 of Gabriel). This spring can be integrally configured at its ring 28 (col. 2, In. 41-44 of Gabriel). The spring allows the displacement of the cap into its proximal end position (abstract of Gabriel).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have substituted the device of Rubinstein in view of Ekman with the teachings of Gabriel with the resilient member comprising multiple spiral resilient strips (Fig. 1, Fig. 1, two helical springs 26a and 26b of Gabriel) to 
Regarding Claim 14, Rubinstein in view of Ekman teaches the safety needle as claimed in claim 3, Rubinstein further teaches wherein the resilient member (Fig, 11, spring 98 of Rubinstein) is formed integrally on the rear end of the needle cap (Fig. 11, needle sleeve 82 of Rubinstein), but does not teach the resilient member comprises multiple spiral resilient strips.
However, Gabriel teaches this limitation. Specifically, Gabriel teaches a resilient member that has multiple strips (Fig. 1, two helical springs 26a and 26b of Gabriel) which are offset 180 degrees (col. 2, In. 37-42 of Gabriel). This spring can be integrally configured at its ring 28 (col. 2, In. 41-44 of Gabriel). The spring allows the displacement of the cap into its proximal end position (abstract of Gabriel).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have substituted the device of Rubinstein in view of Ekman with the teachings of Gabriel with the resilient member comprising multiple spiral resilient strips (Fig. 1, Fig. 1, two helical springs 26a and 26b of Gabriel) to provide a compressible spring that is displaceable in the proximal direction after injection to hide the needle after injection (col. 1, In. 44-50 of Gabriel).
Regarding Claim 17, Rubinstein in view of Ekman teaches the safety needle as claimed in claim 4, Rubinstein further teaches wherein the resilient member (Fig, 11, spring 98 of Rubinstein) is formed integrally on the rear end of the needle cap (Fig. 11, needle sleeve 82 
However, Gabriel teaches this limitation. Specifically, Gabriel teaches a resilient member that has multiple strips (Fig. 1, two helical springs 26a and 26b of Gabriel) which are offset 180 degrees (col. 2, In. 37-42 of Gabriel). This spring can be integrally configured at its ring 28 (col. 2, In. 41-44 of Gabriel). The spring allows the displacement of the cap into its proximal end position (abstract of Gabriel).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have substituted the device of Rubinstein in view of Ekman with the teachings of Gabriel with the resilient member comprising multiple spiral resilient strips (Fig. 1, Fig. 1, two helical springs 26a and 26b of Gabriel) to provide a compressible spring that is displaceable in the proximal direction after injection to hide the needle after injection (col. 1, In. 44-50 of Gabriel).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rubinstein (US PG Pub US 20090299295) in view of Ekman (Foreign Patent WO 2012000834 Al) in view of Buehler (US PG Pub US 20080097310 Al) in view of Gabriel (US Patent 6203529).
Regarding Claim 8, Rubinstein in view of Ekman in view of Buehler teaches the safety needle as claimed in claim 5, but does not teach wherein the resilient member is formed integrally on the rear end of the needle cap and comprises multiple spiral resilient strips.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have substituted the device of Rubinstein in view of Ekman in view of Buehler with the teachings of Gabriel with the resilient member comprising multiple spiral resilient strips (Fig. 1, Fig. 1, two helical springs 26a and 26b of Gabriel) to provide a compressible spring that is displaceable in the proximal direction after injection to hide the needle after injection (col. 1, In. 44-50 of Gabriel).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 


/LUKE J. EFTA/Examiner, Art Unit 3783                                                                                                                                                                                                        

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783